         Case 6:20-cr-00218-MC          Document 35       Filed 07/13/20     Page 1 of 4




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                      EUGENE DIVISION


UNITED STATES OF AMERICA                              6:20-cr-00218-MC

               v.                                     INFORMATION

YUAN XIE                                              18 U.S.C. §§ 371, 554

               Defendant.


                      THE UNITED STATES ATTORNEY CHARGES:

                                         COUNT 1
                    Conspiracy to Smuggle Goods from the United States
                                   (18 U.S.C. §§ 371, 554)

       From on or about December 1, 2016, and continuing to on or about February 7, 2019, in

the District of Oregon, defendant YUAN XIE, knowingly and willfully conspired and agreed

with others, both known and unknown, to fraudulently export and send over 300 turtles from the

United States contrary to Title 16 U.S.C. § 1538(c)(1) and 50 C.F.R. § 14.63, laws, and

regulations of the United States, in violation of Title 18 U.S.C. § 554.

                                          Overt Acts

       In furtherance of this conspiracy and to effect and accomplish the objects of it,

defendant YUAN XIE, committed, among others, the following overt acts:



Information                                                                                   Page 1
                                                                                      Revised April 2018
         Case 6:20-cr-00218-MC        Document 35       Filed 07/13/20     Page 2 of 4




          1.   From May 22, 2017 through May 31, 2017, in Eugene, Oregon,

  defendant conspired with a co-conspirator Xiao Dong Qin to smuggle

  approximately six eastern box turtles from the Ohio to Hong Kong in the mail, and

  a required Declaration for Importation or Exportation of Fish and Wildlife was not

  completed.

          2.   From May 30, 2017 through June 27, 2017, in Eugene, Oregon,

  defendant conspired with co-conspirator Qin to smuggle approximately thirty

  eastern box turtles from Ohio to Hong Kong in the mail, and a required Declaration

  for Importation or Exportation of Fish and Wildlife was not completed.

          3.   From June 22, 2017 through July 25, 2017, defendant conspired with

  co-conspirator Qin to smuggle approximately ten Florida box turtles from Eugene,

  Oregon to Alabama to Hong Kong in the mail, and a required Declaration for

  Importation or Exportation of Fish and Wildlife was not completed.

          4.   From July 19, 2017 through July 31, 2017, defendant conspired with

  co-conspirator Qin to ship approximately ten Florida box turtles from Eugene,

  Oregon to New Jersey to Hong Kong in the mail, and a required Declaration for

  Importation or Exportation of Fish and Wildlife was not completed.

          5.   From September 21, 2017 through December 14, 2017, in Eugene,

  Oregon, defendant conspired with co-conspirator Qin to smuggle approximately

  seventy-eight Florida box turtles, forty-seven North American wood turtles, forty

  eastern box turtles, and four diamondback terrapins on three airline flights from

  Los Angeles, California to Shanghai, China, and a required Declaration for

   Importation or Exportation of Fish and Wildlife was not completed.
Information                                                                              Page 2
        Case 6:20-cr-00218-MC         Document 35        Filed 07/13/20   Page 3 of 4




         6.    From December 8, 2017 through March 28, 2018, in Eugene, Oregon,

  defendant conspired with co-conspirator Qin to smuggle approximately seven spotted

  turtles, eight North American wood turtles, seven yellow-blotched map turtles, three

  diamondback terrapins, and nineteen Florida box turtles from the United States, and a

  required Declaration for Importation or Exportation of Fish and Wildlife was not

  completed.

         7.    From March 26, 2018 through May 21, 2018, in Eugene, Oregon, defendant

  conspired with co-conspirator Qin to smuggle approximately seven Florida box turtles, one

  diamondback terrapin, thirteen spotted turtles, and one Blanding’s turtle from the United

  States, and a required Declaration for Importation or Exportation of Fish and Wildlife was

  not completed.

         8.    From May 1, 2018 through June 17, 2018, in Eugene, Oregon, defendant

  conspired with co-conspirator Qin to smuggle approximately ten Florida box turtles,

  twelve diamondback terrapins, and two North American wood turtles from the United

  States, and a required Declaration for Importation or Exportation of Fish and Wildlife was

  not completed.

      All in violation of Title 18 U.S.C. §§ 371, 554.

\\\



\\\



\\\


Information                                                                               Page 3
         Case 6:20-cr-00218-MC         Document 35       Filed 07/13/20       Page 4 of 4




                                FORFEITURE ALLEGATION

       Upon conviction of the offense in Count 1, defendant shall forfeit to the United States,

pursuant to 16 U.S.C. § 3374, all wildlife seized by United States Fish and Wildlife.

       Dated: July 13, 2020

                                                     Respectfully submitted,

                                                     BILLY J. WILLIAMS
                                                     United States Attorney


                                                     s/ Pamela Paaso
                                                     PAMELA PAASO
                                                     Assistant United States Attorney




Information                                                                                 Page 4
